United States Court of Appeals
                     For the First Circuit


No. 18-1818

      STARR SURPLUS LINES INSURANCE COMPANY, as Subrogee to
                    ADVANCEPIERRE FOODS, INC.,

                      Plaintiff, Appellant,

                               v.

                      MOUNTAIRE FARMS INC.,

                      Defendant, Appellee.


                          ERRATA SHEET
     The opinion of this court issued on April 3, 2019 is amended
as follows:
     On page 4, line 10 and on page 10, line 4, change "Center" to
"Centers"